Citation Nr: 1243448	
Decision Date: 12/19/12    Archive Date: 12/27/12

DOCKET NO.  07-28 580	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to service connection for a bilateral hearing loss disability.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

D. Rogers, Associate Counsel







INTRODUCTION

The Veteran served on active duty from October 1960 to October 1964.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.  

This case was previously before the Board in April 2011 when it was remanded for additional development.  Additionally, in April and October 2012, advisory medical opinions were requested from the Veterans Health Administration (VHA).  The case is now before the Board for further appellate consideration.    

A review of Virtual VA reveals that there is no electronic claims file associated with the claim.   


FINDING OF FACT

The evidence of record is in equipoise as to whether the Veteran's current bilateral hearing loss disability is related to his active duty military service. 


CONCLUSION OF LAW

Resolving the benefit of the doubt in the Veteran's favor, the criteria for service connection for a bilateral hearing loss disability have been met.  38 U.S.C.A. §§ 1110, 1131, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.385 (2012). 






REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA)

The requirements of the Veterans Claims Assistance Act of 2000 (VCAA) have been met.  The Board acknowledges that the Veteran was not provided with a 60 day notice letter and a copy of the most recent November 2012 advisory medical opinion obtained in this matter.  However, in light of the Board's favorable disposition of the claim, the Board finds that it may proceed to a decision on the merits of the claim without any resulting prejudice to the Veteran.  Given the decision below, a further detailed explanation of how VA complied with the Act is unnecessary.

Analysis

In general, service connection may be granted for disability or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303.  Notwithstanding the above, service connection may be granted for disability shown after service, when all of the evidence, including that pertinent to service, shows that it was incurred or aggravated in service.  38 C.F.R. § 3.303(d) (2012).

To establish a right to compensation for a present disability, a Veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service."  Davidson v. Shinseki, 581 F.3d 1313, 1315-16 (Fed. Cir. 2009); Shedden v. Principi, 381 F.3d 1163, 1167(Fed. Cir. 2004).

Under § 3.303(b), an alternative method of establishing the second and/or third element is through a demonstration of continuity of symptomatology.  See Savage v. Gober, 10 Vet. App. 488, 495-97 (1997); see also Clyburn v. West, 12 Vet. App. 296, 302 (1999).

For certain chronic disorders, including sensorineural hearing loss disability, service connection may be granted if the disease becomes manifest to a compensable degree within one year following separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.307, 3.309(a) (2012).

Service connection for impaired hearing shall only be established when hearing status as determined by audiometric testing meets specified pure tone and speech recognition criteria.  Audiometric testing measures threshold hearing levels (in decibels) over a range of frequencies (in Hertz).  See Hensley v. Brown, 5 Vet. App. 155, 158 (1993). 

The determination of whether a veteran has a disability based on hearing loss is governed by 38 C.F.R. § 3.385 (2012).  For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2012).

When audiometric test results at a veteran's separation from service do not meet the regulatory requirements for establishing a "disability" at that time, he or she may nevertheless establish service connection for a current hearing disability by submitting evidence that the current disability is causally related to service.  See Hensley, supra.  

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the United States Court of Appeals for Veterans Claims (the Court) stated that "a veteran need only demonstrate that there is an 'approximate balance of positive and negative evidence' in order to prevail."  To deny a claim on its merits, the preponderance of the evidence must be against the claim.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

In this case, the Veteran essentially asserts that his current bilateral hearing loss disability is due to or the result of noise exposure to noise from B-47 jet engines and/or experiencing at least three rapid decompressions at high altitudes during military service.  He contends that such exposure and events have caused or contributed to his current bilateral hearing loss disability.  

It is undisputed that the Veteran currently has a bilateral hearing loss disability for VA purposes under 38 C.F.R. § 3.385.  Indeed, private audiometric testing performed in January 2003 and September 2006 is reflective of a bilateral hearing loss disability for VA purposes, and VA audiometric testing performed in August 2007 and May 2011 further confirms the presence of a bilateral hearing loss disability.  See 38 C.F.R. § 3.385.  

With respect to whether the Veteran experienced an in-service disease or injury, he asserts that he was exposed to acoustic trauma from jet engines while performing duties of his military occupational specialty as an aircraft mechanic.  He has repeatedly stated that hearing protection was not worn due to impracticality at certain times or was of insufficient or low quality.  Significantly, the Veteran's DD Form 214 confirms that he was an aircraft mechanic.  Based on this evidence, it is clear that the circumstances of the Veteran's service would have exposed him to acoustic trauma during service.  Thus, the Board does not dispute that he likely experienced acoustic trauma during service.  

With respect to whether there is a nexus or relationship between the Veteran's current bilateral hearing loss disability and military service, there are conflicting medical opinions of record as to the likely etiology of the claimed disability.  

In August 2007, the Veteran was afforded a VA audiological examination.  Following review of the claims file and examination of the Veteran, to include puretone audiometric testing, the examiner opined that the Veteran's bilateral hearing loss disability is not caused by his military service.  She reasoned that in-service audiograms in 1960, 1963 and at discharge in 1964 showed normal hearing.  

In accordance with the Board's April 2011 remand, the Veteran underwent an additional VA audiological examination in May 2011, which was performed by the August 2007 VA examiner.  Following review of the claims file and examination of the Veteran, she again opined that his current bilateral hearing loss disability is not related to his military service.  She again reasoned that audiometric testing during service showed normal hearing and she cited medical literature on military noise exposure which concluded that based on current medical knowledge, noise induced hearing loss occurs immediately.  She stated that there is no scientific support for delayed onset noise induced hearing loss after the exposure event.  Thus, given that the Veteran's hearing was within normal limits at the time of separation, his current hearing loss is less likely than not related to his military service.  

To the contrary, in February 2012, a statement was received from Dr. AG, MD/MPH.  Following review of the claims file and pertinent medical records, she stated that hearing loss due to acoustic trauma may be temporary, with hearing returning to normal after several days.  However, if exposure occurs repeatedly the ears will eventually lose their ability to bounce back resulting in permanent hearing degeneration.  She explained the difference between a sensory hearing loss verses a neural hearing loss.  She stated that generally, sensorineural hearing losses tend to have greater threshold elevation at each higher frequency; however, an interesting exception is noise-induced hearing loss in which the loss at 4000 Hz. is greater than it is at higher frequencies.  In this case, she pointed out that the private audiogram performed in 2006 revealed mixed hearing loss bilaterally while the VA audiograms revealed sensorineural hearing loss bilaterally.  She noted that no testing was performed at frequencies greater than 4000 Hz. in the VA examination, however, the private audiological testing in 2006 did and found a pattern consistent with noise induced hearing loss on the right.  She stated that hearing loss usually develops over a period of several years; therefore, it would not be unusual to find normal audiometry at discharge as in this case.  She stated that given the results of the private September 2006 audiogram, it is at least as likely as not that the Veteran's in-service noise exposure contributed to the hearing loss on the right.  Medical literature was sited in support of this opinion.  

In accordance with the Board's April 2012 request, an advisory medical opinion was obtained from Dr. EH, an otolaryngologist, in June 2012.  Following review of the record, to include the aforementioned medical opinions of record, he opined that the Veteran's hearing loss is not due to his military noise exposure.  He reasoned that audiological examinations during service, to include on separation examination in September 1964, were normal.  He stated that noise-induced hearing loss does not occur once removed from the noise exposure and there is not a delayed loss of hearing due to noise.  He provided a copy of the study referenced by Dr. AG in her February 2012 opinion and stated that the study cited is flawed in regards to noise-induced hearing loss because the study's "questionnaire did not focus on hearing impaired or noise exposure specifically."  He stated that current literature is in agreement that hearing loss may progress following noise exposure due to other factors or natural age, however, hearing loss due to noise does not continue once removed from noise.  Thus, he opined that the Veteran's hearing loss is not due to military noise exposure because of his normal hearing tests before and after military service.  Also, noise-induced hearing loss normally occurs in the early years of exposure.  

In September 2012, the representative submitted medical literature in support of the Veteran's claim.  It suggested that acoustic overexposures may result in delayed degeneration of the cochlear nerve and that noise-induced damage to the ear has progressive consequences that are considerably more widespread than are revealed by conventional threshold testing.  

In accordance with the Board's October 2012 request, an additional advisory medical opinion was obtained from RS, a staff otorhinolaryngologist, in attempts to reconcile the conflicting medical opinions of record and to determine the likely etiology of the Veteran's current bilateral hearing loss disability.  He acknowledged May 2011 VA examiner's opinion that there is no evidence in the literature to support a latent period or delay in noise induced hearing loss.  He stated that indeed, this is the principle taught during Otolaryngology residency.  That said, in the last several years, several studies had been published that questioned that dogma.  He stated that the 2009 study submitted by the Veteran's representative strongly suggests that repetitive noise exposure can have additive effects resulting in delayed degeneration.  In support of that finding, he cited more recent neuroscientific medical literature dated in 2012 that demonstrates that noise exposure generates oxidative stress in both the inner and outer hair cells of the cochlea yielding reactive oxygen species (ROS).  He stated that since hair cells do not regenerate it is very possible that ROS generate to additional insults (noise exposure and more oxidative stress) leading to hearing loss.  Thus, it was his opinion that it is at least as likely as not that the Veteran's bilateral hearing loss is related to his exposure to jet engines during military service.  

After a review of the evidence of record as a whole, and in light of the foregoing, the Board is satisfied that the Veteran's current bilateral hearing loss disability cannot be disassociated from his in-service exposure to acoustic trauma.  

In light of the Veteran's in-service exposure to acoustic trauma, his current bilateral hearing loss disability, and the adequacy of both positive and negative medical opinion evidence currently of record, the Board finds that the evidence of record for and against the claim is at the very least in relative equipoise.  When the evidence for and against the claim is in equipoise, by law, the Board must resolve all reasonable doubt in favor of the appellant.  See 38 U.S.C.A. § 5107 (West 2002);  38 C.F.R. § 3.102 (2012).  Accordingly, the benefit-of-the-doubt rule is applicable in this case, and a relationship between the Veteran's current bilateral hearing loss disability and his active military service is established.  Thus, the benefit sought on appeal is allowed. 


ORDER

Entitlement to service connection for a bilateral hearing loss disability is granted.


____________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


